POSITIVE ELECTRODE FOR AIR BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 2/9/2021:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been upheld.

Response to Arguments
Applicant’s arguments filed 2/9/2021 have been fully considered but they are not persuasive.
The Applicant discloses: “Feaver discloses that the prior art carbons include macropores (second pores) greater than 50 nm, and the inventive carbon in Feaver includes at least 50% mesoporous (first pores), which, according to paragraph [0087], are in the range of 2-50 nm. Thus, Feaver discloses 2 different types of carbons, one including macropores and the including mesopores. Feaver does not disclose a single carbon body having the claimed quantities of macropores and the mesopores. Anandan does not disclose the aforementioned features of claim 1.”
The Examiner respectfully traverses. While Feaver may disclose two different types of carbons, Anandan discloses a cathode comprising both mesopores and macropores (See paragraphs 0037 and 0040). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (US 2011/0223494 A1) and further in view of Anandan et al. (US 2014/0255799 A1).
Regarding claim 1 and 8-11, Feaver et al. teach a positive electrode for an air battery, the positive electrode comprising a porous body including carbon and a binder having a content between 1 mass% and 40 mass % (Abstract and paragraphs 0005-0008 disclose a cathode comprising a porous carbon structure for a metal air battery. Paragraph 0303 discloses the use of a binder with mass% ranging from 3-80.),
wherein the porous body includes first pores each having a pore diameter of 4 nm or more and less than 100 nm (Paragraph 0142 discloses at least 50% of intraparticle pores are mesoporous which, according to paragraph 0087, are in the range of 2-50 nm.) and second pores each having a pore diameter of 100 nm or more and 10 µm or less (Paragraph 0142 discloses macropores which can be greater than 50 nm.)
However, Feaver do not specifically teach that the porous body includes both of the first and second type pores together, a second pore volume is greater than a first pore volume, the second pore volume being a cumulative pore volume of the second pores, the first pore volume being a cumulative pore volume of the first pores (Paragraph 0142 discloses the mesoporous carbons comprise monodisperse mesopores. As used herein, the term "monodisperse" when used in reference to a pore size refers generally to a span (further defined as (Dv90-Dv10)/Dv, 50 where Dv10, Dv50 and Dv90 refer to the pore size at 10%, 50% and 90% of the distribution by volume of 3 or less, 2 or less or 1.5 or less.).
However, Anandan et al. teach a positive electrode for an air battery, the positive electrode comprising a porous body including carbon and a binder (Abstract and paragraphs 0014-0016 disclose a cathode comprising a porous carbon structure for a metal air battery. Paragraph 0038 discloses the cathode comprises carbon and a binder.), wherein the porous body includes first pores each having a pore diameter of 4 nm or more and less than 100 nm and second pores each having a pore diameter of 100 nm or more and 10 µm or less (Paragraphs 0037 and 0040 disclose the cathode comprises both mesopores, which are within 2-50 nm, and macropores, which are > 50  nm.), in the porous body , a second pore volume is greater than a first pore volume, the second pore volume being a cumulative pore volume of the second pores, the first pore volume being a cumulative pore volume of the first pores (Paragraph 0037 discloses the carbon contains macropores (50-80% porosity) and mesopores (10-25% porosity).).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Feaver with Anandan in order to improve cycle life.
Regarding claim 2, Feaver and Anandan et al. teach the positive electrode according to claim 1. Further, Feaver et al. teach wherein a sum of the first pore volume and the second pore volume is 2.6 cm3/g or more and 4.0 cm3/g or less. (Paragraph 0143 discloses carbon materials comprise a pore volume of at least 1 cc/g, at least 2 cc/g, at least 3 cc/g, at least 4 cc/g, at least 5 cc/g, at least 6 cc/g, or at least 7 cc/g.)
Regarding claim 3, Feaver and Anandan et al. teach the positive electrode according to claim 1. Further, Feaver et al. teach wherein the second pore volume is 1.4 cm3/g or more and 3.0 cm3/g or less. (Paragraph 0143 discloses carbon materials comprise a pore volume of at least 1 cc/g, at least 2 cc/g, at least 3 cc/g, at least 4 cc/g, at least 5 cc/g, at least 6 cc/g, or at least 7 cc/g.)
Regarding claim 12, Feaver et al. teach an air battery comprising: a positive electrode including a porous body including carbon and a binder a binder having a content between 1 mass% and 40 mass % (Abstract and paragraphs 0005-0008 disclose a cathode comprising a porous carbon structure for a metal air battery. Paragraph 0303 discloses the use of a binder with mass% ranging from 3-80.),
a negative electrode that occludes and releases metal ions (Claim 20); and
an electrolyte layer disposed between the positive electrode and the negative electrode (Claim 20),
wherein the porous body includes first pores each having a pore diameter of 4 nm or more and less than 100 nm (Paragraph 0142 discloses at least 50% of intraparticle pores are mesoporous which, according to paragraph 0087, are in the range of 2-50 nm.) and second pores each having a pore diameter of 100 nm or more and 10 µm or less (Paragraph 0142 discloses macropores which can be greater than 50 nm.)
However, Feaver do not specifically teach that the porous body includes both of the first and second type pores together, a second pore volume is greater than a first pore volume, the second pore volume being a cumulative pore volume of the second pores, the first pore volume being a cumulative pore volume of the first pores (Paragraph 0142 discloses the mesoporous carbons comprise monodisperse mesopores. As used herein, the term "monodisperse" when used in reference to a pore size refers generally to a span (further defined as (Dv90-Dv10)/Dv, 50 where Dv10, Dv50 and Dv90 refer to the pore size at 10%, 50% and 90% of the distribution by volume of 3 or less, 2 or less or 1.5 or less.).
However, Anandan et al. teach a positive electrode for an air battery, the positive electrode comprising a porous body including carbon and a binder (Abstract and paragraphs 0014-0016 disclose a cathode comprising a porous carbon structure for a metal air battery. Paragraph 0038 discloses the cathode comprises carbon and a binder.), wherein the porous body includes first pores each having a pore diameter of 4 nm or more and less than 100 nm and second pores (Paragraphs 0037 and 0040 disclose the cathode comprises both mesopores, which are within 2-50 nm, and macropores, which are > 50  nm.), in the porous body , a second pore volume is greater than a first pore volume, the second pore volume being a cumulative pore volume of the second pores, the first pore volume being a cumulative pore volume of the first pores (Paragraph 0037 discloses the carbon contains macropores (50-80% porosity) and mesopores (10-25% porosity).).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Feaver with Anandan in order to improve cycle life.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (US 2011/0223494 A1) and Anandan et al. (US 2014/0255799 A1) applied to claim 1 above, and further in view of Kitajima et al. (US 2007/0041147 A1).
Regarding claims 4 and 5, Feaver and Anandan et al. teach the positive electrode according to claim 1. However, they do not teach wherein an amount of surface functional groups of the carbon included in the porous body is 0.3 mmol/g or more and 1.4 mmol/g or less; or 0.38 mmol/g or more and 1.34 mmol/g or less.
Kitajima et al. teach a carbon based electrode for a double layer capacitor which contains a specific amount of surface functional groups (Abstract). Further, the total amounts of the surface functional groups are shown in Table 1 and range from 0.324-0.990 mmol/g (Table 2 discloses these amounts for examples that contain activated carbon and ketjen black. The surface functional groups measured are for carbonxyl, phenolic hydroxyl, lactonic carboxyl groups.)
Therefore, it would have been obvious to modify the carbon of Feaver and Anandan with the carbon of Kitajima in order to improve internal resistance and durability.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al. (US 2011/0223494 A1) and Anandan et al. (US 2014/0255799 A1) applied to claim 1 above, and further in view of Kim et al. (US 2016/0372807 A1).
Regarding claims 6 and 7, the combination of Feaver and Anandan et al. teach the positive electrode according to claim 1. However, they do not teach wherein the positive electrode uses oxygen from air as a positive electrode active material and includes a positive electrode layer that oxidizes and reduces the oxygen, the porous body is included in the positive electrode laye, and
a volume resistivity of the positive electrode layer in a direction parallel to a major surface of the positive electrode layer, as measured on the major surface, is 5500 mOhm-cm or less
Kim et al. teach a positive electrode for an air battery, the positive electrode comprising a porous body including carbon (Title and abstract disclose a cathode comprising a porous carbon structure for a metal air battery.). Further, Kim et al. teach the positive electrode uses oxygen from air as a positive electrode active material and includes a positive electrode layer that oxidizes and reduces the oxygen (Paragraph 0005), the porous body is included in the positive electrode layer (Abstract), and
a volume resistivity of the positive electrode layer in a direction parallel to a major surface of the positive electrode layer, as measured on the major surface, is 5500 mOhm-cm or less (The volume resistivity, using data from paragraph 0052, is 1000 Ohm/cm2 * 0.000035 cm = 0.035 Ohm.cm)= 35 mOhm.cm.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Feaver and Anandan with that of Kim in order to improve conductivity.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729